DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 11/23/2021.
Claims 1-45 remain pending in the application with claims 29-33 and 37-45 are withdrawn from consideration.

Election/Restrictions
Applicant’s election of Claims 1-28 and 34-36 in the reply filed on 11/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
With regard to the species restriction, the Applicants’ argument is persuasive and the species restriction has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitation “bright colored” that is indefinite because the word “bright” implies a degree of luminosity that is not defined by the claim and the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 12-18, 26-28 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayama et al. (US 2018/0248509) in view of Ford et al. (US 2011/0226332) and Mellor et al. (US 2020/0328319).
Addressing claims 1, 26-27 and 34-36, Dayama discloses a system for amplifying a solar panel’s output, comprising:

a first refractive-reflective sheet (waveguide mirror 804 in fig. 8 that refracts and reflects incoming light) a first side for refracting the incoming light (the upper side) and a second side (the lower side for reflecting the refracted light), the first refractive-reflective sheet being disposed on the front of and near said lower edge for reflecting sunlight onto said light receiving surface of said solar panel thus amplifying said output (figs. 3, 6 and 7 all show reflector in front of and near the lower edge of the solar panel for reflecting light onto the light receiving surface of the solar panel; therefore, positioning the waveguide mirror 804 in fig. 8 in front of and near the lower edge of the solar panel to reflect light impinging on the area in front of a near the lower edge of the solar panel onto its light receiving surface would have been obvious to one of ordinary skill in the art in order to increase the amount of light directed to the light receiving surface of the solar panel); and
an anti-reflecting coating on the top surface of the refractive-reflective sheet 804 as well as rough surface of trapping light and guiding the trapped light onto the light receiving surface of the panel [0050].

Dayama is silent regarding the refractive-reflective sheet having a first side including a plurality of refracting elements and a first diffraction grating sheet disposed on to of said first refractive -reflective sheet.



At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Dayama with by substituting the known waveguide mirror with the known refractive-reflective waveguide sheet disclosed by Ford in order to obtain the predictable result of concentrating and directing incoming sunlight onto the light receiving surface of the solar panel (Ford, figs. 1-3).

Mellor discloses embedding a diffraction grating sheet 4 with the anti-reflecting coating for trapping incoming sunlight or making the diffraction grating layer 4 as an anti-reflecting coating [0102].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Dayama in view of Ford with the diffraction grating sheet as part of the anti-reflecting layer or replacing the anti-reflecting layer of Dayama with the diffraction grating sheet of Mellor in order to trap the incoming light within the waveguide and direct the trapped light onto the light receiving surface of the solar panel.  In the modified system of Dayama in view of Ford and Mellor, the diffraction grating sheet is disposed on top of the refractive-reflective waveguide similarly to the way in which the anti-reflective coating is positioned on top of the refractive-reflective waveguide.  The diffraction grating sheet 

Addressing claim 2, Ford discloses the second side has a plurality of prism facets 66 that correspond to the claimed a plurality of refracting elements (fig. 3, [0041]).

Addressing claim 3, Ford discloses in fig. 1 the replicated prism facets 26 that correspond to the claimed an array prism sheet or an array prism sheet comprising a plurality of spherical lenses 10.
Addressing claim 5, Dayama discloses the solar panel comprises polycrystalline-silicon based panel [0045].

Addressing claim 7, Dayama disclose a second reflector 1 similar to the first reflector 2 and disposed adjacent thereto for reflecting additional sunlight onto said light receiving surface of said solar panel thus further amplifying said output (fig. 7); therefore, it would have been obvious to one of ordinary skill in the art to modify the second reflector 1 to have a similar structure as first reflector 2 as discussed in the rejection of claim 1 above in order to increase the amount of trapped light that is directed to the light receiving surface of the solar panel.  In the modified system of Dayama where the second reflector 1 is modified to have a similar structure as the first reflector 2, the second refractive-reflective sheet of the second reflector 1 is disposed adjacent to the first refractive-reflective sheet of the first reflector 2.

Addressing claim 8, in fig. 1 of Ford, the waveguide sheet 19 corresponds to the claimed first refractive-reflective sheet and the lens array sheet corresponds to the claimed second refractive-reflective sheet disposed on to of the first refractive-reflective sheet.

Addressing claim 9, fig. 7 of Dayama discloses a second reflector 3 similar to the first reflector 2 disposed generally above said top edge of the solar panel and oriented for reflecting additional sunlight onto said light receiving surface of said solar panel thus further amplifying said output.  Therefore, at the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the second reflector 3 of Dayama to have a similar structure like the first reflector 2 as discussed in the rejection of claim 1 above, which includes the second refractive-reflective sheet, in order to trap incoming light and increase the amount of light being directed to the light absorbing surface of the solar panel.

Addressing claims 12-15, Ford discloses the second side has a smooth surface coated with a reflective medium for reflecting additional sunlight onto the light receiving surface of the solar panel (fig. 2).  Likewise, Dayama discloses in fig. 8 the second side has a smooth surface coated with a reflective medium for reflecting additional sunlight onto the light receiving surface of the solar panel.  The reflective medium disclosed by Ford and Dayama also is the structural equivalence to the claimed reflective panel of claims 13-14 or mirror of claim 15.

Addressing claim 16, Ford disclose the prism facet on the lower surface (figs. 1-3) as the structural equivalence to the claimed curved supporting surface.  Additionally, figs. 13-14 of Ford also shows curved supporting surface under the first refractive-reflective sheet.
Addressing claim 17, Ford discloses curved supporting surface under the refractive-reflective sheet (figs. 13-14); therefore, it would have been obvious to modify the first and second reflectors of Dayama with the curved supporting surface under the respective first and second refractive-reflective sheet of the respective first and second reflectors.

Addressing claim 18, Ford discloses in figs. 13-14 the layer 214 as the structural equivalence to the claimed transparent curved supporting surface disposed above the reflective panel 224 and supporting the first refractive-reflective sheet 205.

Addressing claim 24, Dayama discloses an additional reflector 1 oriented to reflect additional sunlight on said light receiving surface of the solar panel to amplify the output.  Therefore, it would have been obvious to modify the additional reflector 1 of Dayama to have the structure of the reflector discussed in the rejection of claim 1 above to trap incoming light for increasing the amount of light impinging on the light receiving surface of the solar panel.  The modified reflector 1 of Dayama in view of Ford has the claimed at least one side strip of reflective material 16 covered with a side strip of refractive-reflective material 8 and oriented to reflect additional sunlight on the light receiving surface of the solar panel.

Addressing claims 25 and 28, fig. 2 of Ford discloses the light is trapped within the waveguide between the lower surface of the cladding layer 16 and the lower reflective surface of the waveguide; therefore, at the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Dayama in view of Ford with the first diffraction grating sheet of Mellor at the interface 22 between the waveguide and the cladding layer 16 in order to enhancing the light trapping property of the waveguide.  In the .

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayama et al. (US 2018/0248509) in view of Ford et al. (US 2011/0226332) and Mellor et al. (US 2020/0328319) as applied to claims 1-3, 5, 7-9, 12-18, 24-28 and 34-36 above, and further in view of Vasylyev (US 2012/0135512).
Addressing claim 4, Dayama, Ford and Mellor are silent regarding the first refractive-reflective sheet comprises a lenticular sheet having a plurality of linear lenticular lenses.

Vasylyev discloses a light trapping optical sheet comprises either a lens array (fig. 13) similarly to that of Ford or a plurality of linear lenticular lenses (fig. 12).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the refractive-reflective sheet by substituting the known lens array with the plurality of lenticular lenses disclosed by Vasylyev in order to obtain the predictable result of concentrating and trapping light for directing to the light receiving surface of the solar panel (Rationale B, KSR decision, MPEP 2143).

Addressing claim 6, Dayama discloses in paragraph [0051] and fig. 9 that the angle of the reflector is adjustable relative to the light receiving surface of the solar panel; therefore, the system of Dayama is structurally capable of adjusting the angle of the reflector to be perpendicular to the light receiving surface of the solar panel, which renders the plurality of linear lenticular lenses to run perpendicularly to the light receiving surface of the solar panel.  .

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayama et al. (US 2018/0248509) in view of Ford et al. (US 2011/0226332) and Mellor et al. (US 2020/0328319) as applied to claims 1-3, 5, 7-9, 12-18, 24-28 and 34-36 above, and further in view of Butler (US 4,513,734).
Addressing claims 10-11, Dayama, Ford and Mellor disclose the refractive-reflective sheet is coated with an antireflection coating or comprises an antireflection film for allowing more sunlight to pass through as discussed above in the rejection of claim 1.

Dayama, Ford and Mellor are silent regarding an upstanding refractive-reflective sheet positioned to the front of the solar panel in the claimed manner.

Butler discloses an upstanding reflective sheet 4 positioned to the front of the solar panel for increasing the amount of light impinging on the light receiving surface of the solar panel 1 (figs. 1-3).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Dayama in view of Ford and Mellor with an upstanding reflector similarly to that discussed in the rejection of claim 1 and positioned in front of the solar panel as disclosed by Butler in order to increase the amount of light passing though the refractive-reflective sheet to impinge on the light receiving surface of the solar panel for increase energy generation output.

Claims 19-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dayama et al. (US 2018/0248509) in view of Ford et al. (US 2011/0226332) and Mellor et al. (US 2020/0328319) as applied to claims 1-3, 5, 7-9, 12-18, 24-28 and 34-36 above, and further in view of Aguglia (US 2004/0025931).
Addressing claims 19-22, Dayama is silent regarding the left and right upstanding refractive-reflective sheets positioned to the left and right of the solar panel.  Dayama discloses the top reflector disposed at the top of the solar panel (figs. 3 and 7).

Aguglia discloses in figs. 7-8 reflectors on the top, left and right sides of the solar panel to increase the amount of light impinging on the light receiving surface of the solar panel for power generation.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the system of Dayama with the reflector discussed in the rejection of claim 1 above on the top, left and right sides of the solar panel as disclosed by Aguglia in order to increase the amount of light impinging on the light receiving surface of the solar panel (Aguglia, figs. 7-8).  The reflectors in the rejection of claim 1 above positioned on the left and right sides of the solar panel include the claimed left and right upstanding refractive-reflective sheets as well as the left and right reflective panels.

Addressing claim 23, for the limitation requiring the top, right and left upstanding refractive-reflective sheets positioned at the respective top, right and left positions of the solar panel, please see the rejection of claims 19-22 above.  Ford further discloses in fig. 21 a reflective panel 336, a curved supporting surface 328 positioned below the reflective panel, and a refractive-reflective sheet 329 positioned below the top supporting curved surface.  The reflective panel, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/09/2022